                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                              C.A. No.: 1:19-cv-00121-MR

TERENCE WALSH,

Plaintiff,

        vs.

BERTELSMANN, INC. WELFARE BENEFIT PLAN,

Defendant.

                                  STIPULATION OF DISMISSAL

Plaintiff Terence Walsh and Defendant Bertlesmann, Inc. Welfare Benefit Plan hereby stipulate that

Plaintiff’s Complaint in the above-styled action shall be and the same hereby is dismissed with

prejudice pursuant to N.C. R. Civ. P. 41(a)(1)(A)(ii). Each party shall bear her/its own costs and

expenses of litigation.


        Respectfully submitted,


s/ M. Leila Louzri________________                   s/ Ryan P. Ethridge___________________
M. Leila Louzri, Esq.                                Ryan P. Ethridge, Esq.
North Carolina Bar #: 48743                          North Carolina Bar #: 38147
Foster Law Firm, LLC                                 Alston & Bird, LLP
Post Office Box 2123                                 555 Fayetteville Street, Suite 600
Greenville, South Carolina                           Raleigh, North Carolina 27601
864-242-6200                                         919-862-2200
Facsimile: 864-233-0290                              Facsimile: 919-862-2260
Email: llouzri@fosterfoster.com                      Email: ryan.ethridge@alston.com


Dated: July 17, 2019                                 Dated: July 17, 2019




              Case 1:19-cv-00121-MR Document 23 Filed 07/17/19 Page 1 of 1
